            Case 1:21-mj-00036-RMM Document 4 Filed 01/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :       Case No:
                                               :
               v.                              :       UNDER SEAL
                                               :       VIOLATION:
THOMAS ROBERTSON AND                           :
JACOB FRACKER                                  :       18 U.S.C. § 1752(a)
                                               :       (Restricted Building or Grounds)
               Defendant.                      :
                                               :       40 U.S.C. § 5104(e)(2)
                                               :       (Violent Entry or Disorderly Conduct)

                                              ORDER

       This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe the

disclosure will result in flight from prosecution, destruction of or tampering with evidence,

intimidation of potential witnesses, and serious jeopardy to the investigation, the United States has

established that a compelling governmental interest exists to justify the requested sealing.

       1.      IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

the affidavit in support of criminal complaint and other related materials, the instant application to

seal, and this Order are sealed until otherwise ordered by the Court.

       2.      IT IS FURTHER ORDERED that the Clerk’s office shall not make any entry on

the public docket of the arrest warrant until further order of the Court.



                                                        Robin M.        Digitally signed by
                                                                        Robin M. Meriweather

Date: January 12, 2021                                  Meriweather Date:     2021.01.12
                                                                        12:37:40 -05'00'
                                                       ___________________________________
                                                       Robin M. Meriweather
                                                       UNITED STATES MAGISTRATE JUDGE

                                                   1
        Case 1:21-mj-00036-RMM Document 4 Filed 01/12/21 Page 2 of 2




cc:   Elizabeth Aloi
      Assistant United States Attorney
      United States Attorney’s Office
      555 Fourth Street, N.W.
      Washington, D.C. 20530




                                         2
